          Case 1:18-cv-04061-ILG-PK Document 240-2 Filed 05/27/21 Page 1 of 4 PageID #: 4315

Gadelhak, Ali (TAX)

From:                Gadelhak, Ali (TAX)
Sent:                Friday, July 17, 2020 11:09 AM
To:                  martin Ehrenfeld                                                               Exhibit
Subject:             RE: Edward P. Gilbert Morrison Cohen LLP                                   _____________
                                                                                                      B




Mr. Ehrenfeld:

The Court has asked us to submit a status report next Tuesday, July 21st. I tried giving you a call to discuss, but it seems that
your voicemail box is full.

Can you please provide me with a detailed update on your efforts to comply with the subpoena? Last time we spoke you
mentioned that you are drafting a privilege log.

Please let me know at your earliest convenience so I can include such information in our status report.

Thank you,
Ali

From: martin Ehrenfeld <martinehrnfeld@gmail.com>
Sent: Monday, June 22, 2020 1:41 PM
To: Gadelhak, Ali (TAX) <Ali.Gadelhak@tax.USDOJ.gov>
Subject: Edward P. Gilbert Morrison Cohen LLP



Ali,

Please see attached my conversation with Mr. Edward Gilbert from Morrison Cohen LLP.

Thanks

-Martin




                                                                  1
Case 1:18-cv-04061-ILG-PK Document 240-2 Filed 05/27/21 Page 2 of 4 PageID #: 4316
Case 1:18-cv-04061-ILG-PK Document 240-2 Filed 05/27/21 Page 3 of 4 PageID #: 4317
       Case 1:18-cv-04061-ILG-PK Document 240-2 Filed 05/27/21 Page 4 of 4 PageID #: 4318

Sent from my iPhone




                                               5
